Citation Nr: 1031860	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	 Entitlement to an initial rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection for 
PTSD and assigned an evaluation of 50 percent effective March 28, 
2006.  The Veteran disagreed with the initial evaluation assigned 
and requests a rating of 70 percent, and this matter is properly 
before the Board for adjudication.

In January 2010, the Veteran's representative submitted 
additional evidence with a waiver of initial RO consideration.  
See 38 C.F.R. § 20.1304 (c) (2009)..  

A review of the record reveals that the medical record must be 
further developed.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

VA outpatient treatment records from May 2002 to January 2010 
track the Veteran's PTSD symptomatology and treatment.  From 2002 
to 2006, the Veteran's GAF score ranged from 55 to 65.  

In an April 2006 statement, the Veteran's VA treating 
psychologist stated that he suffers from severe PTSD with chronic 
symptoms such as severe nightmares, intrusive flashbacks, 
emotional numbing, and dissociative spells.  The symptoms are 
frequent and chronically and severely impair the Veteran's daily 
life despite his use of psychiatric medications.  

In May 2006, the Veteran underwent a VA examination and a Social 
and Industrial Survey examination.  The VA examiner noted that 
the Veteran had been receiving outpatient treatment since 2002.  
The Veteran has visual hallucinations, homicidal and suicidal 
ideations, mild sleep disturbances, and inappropriate behavior, 
including sarcastic and critical remarks.  There were no 
notations of panic attacks, but the Veteran avoids activities, 
places, and people and has a feeling of detachment from others 
which causes clinically significant impairment in social and 
occupational functioning.  It was indicated that the Veteran's 
usual occupation was selling cars and that he was currently 
employed part-time as an owner of a race horse.  The Veteran was 
diagnosed with chronic, mild PTSD and assigned a GAF score of 60.  
The examiner noted that the Veteran has chosen an occupation that 
accommodates his PTSD symptoms, and as such the impact of PTSD 
has been minimal on the Veteran's occupational functioning.  
There was no occupational or social impairment due to PTSD signs 
and symptoms or deficiencies in judgment, thinking, family 
relations, work or mood.  

During the Social and Industrial Survey examination, the social 
worker diagnosed the Veteran with chronic, severe PTSD and 
assigned a GAF score of 45.

During the April 2010 Travel Board hearing, the Veteran testified 
that he worked as a car salesman from 1988 to 2002 but stopped 
working around in the public because "the public.. get[s] on his 
nerves", and he almost killed a man, which led him to seek the 
treatment that he now receives from his VA psychologist.  He now 
goes to the track daily and cares for his racehorse because he is 
better able to deal with horses than people.  He stated that 
since starting treatment in 2003, his GAF score has gone down 
from 65 to 45 and that his PTSD symptoms has gotten progressively 
worse, even with the use of medication.  He explained that the 
dosage of medication has also increased as his PTSD symptoms have 
worsened.  He indicated that the medication takes the edge off, 
but he is still afraid of what he might do even while taking 
medication.  The Veteran testified that he does not have a job 
"per se" where is goes to work and deals with people and 
requested a 70 percent evaluation for his service-connected PTSD.  

The record contains conflicting VA medical evidence as to the 
severity of the Veteran PTSD.  While the Veteran's treating 
psychologist opines that the Veteran's PTSD symptoms chronically 
and severely impair the Veteran's daily life despite his use of 
psychiatric medications, and a Social and Industrial Survey 
Examination showed the Veteran was diagnosed with severe PTSD and 
assigned a GAF score of 45, the May 2006 VA examination report 
indicated mild PTSD and assigned a GAF score of 60.  The examiner 
opined that the Veteran had no occupational or social impairments 
due to PTSD signs and symptoms.  In addition, while the examiner 
indicated that the Veteran was employed as a horse owner, the 
Veteran has indicated that he had to stop his occupation as a car 
salesman due to PTSD and his ownership of a horse is not his 
occupation.

The Board notes that the Veteran's most recent VA examination 
took place in May 2006, four years ago.  Because the current 
severity and extent of the Veteran's service-connected PTSD is 
unclear, the Board finds that a new VA examination is necessary 
in order to fully and fairly evaluate his claim for an increased 
rating.  As such, the claim for PTSD is remanded for a VA 
examination.

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a request 
for a TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.   
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

In the present case, during the course of his claim on appeal, 
the Veteran has submitted evidence suggesting that he is 
unemployable due to the service-connected PTSD.  The April 2006 
letter from the Veteran's VA psychologist indicated that the 
Veteran's daily life is chronically and severely impaired by his 
PTSD symptoms.  In April 2010, the Veteran testified that he 
stopped working as a car salesman in 2002 because he "almost 
killed [a] guy", which prompted him to seek treatment.

Based upon the foregoing, the Board finds that the evidence of 
record has raised a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran proper VCAA notice as to 
what is needed to substantiate a claim for 
entitlement to a TDIU.  All notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§  3.102, 3.159 (2009), must be 
fully met.  

2.	Contact the Cambridge Outpatient VA clinic 
in Baltimore, Maryland to request the 
Veteran's treatment records from January 
2010 to present.  All such information, 
when obtained, should be made a part of 
the Veteran's claims folder.  If a 
negative response is obtained, it should 
be associated with the claims folder.

3.	Then, schedule the Veteran for a VA PTSD 
examination.  The claims folder must be 
made available to the examiner.  The 
examiner is requested to review the 
records and should specifically provide an 
opinion as to the current nature and 
severity of the Veteran's PTSD.  A 
complete rationale must be provided for 
each opinion expressed.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD and describe the extent to which the 
Veteran's service-connected PTSD affects 
his ability to obtain or retain gainful 
employment (without regard to his age or 
non service-connected disabilities).

4.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

